Citation Nr: 1112314	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for narrowing of arteries due to service-connected diabetes mellitus, type II.

2.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970, and from December 1970 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for narrowing of arteries and denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.  A notice of disagreement was filed in June 2006 and a statement of the case was issued in September 2006.  In January 2007, the Veteran filed a substantive appeal with regard to the service connection issue and in March 2007 the Veteran filed a substantive appeal with regard to the increased rating issue.  The Veteran testified at a RO hearing in March 2007.


FINDINGS OF FACT

1.  A disability manifested by narrowing of arteries was not manifested during service or within the first post service year; is not related to the Veteran's active service, including his presumed exposure to herbicides; and is not proximately due to or aggravated by service-connected diabetes mellitus, type II.

2.  The Veteran's service-connected diabetes mellitus requires oral agents and a restricted diet, but does not require insulin or limitation or regulation of activities.





CONCLUSIONS OF LAW

1.  A disability manifested by narrowing of the arteries was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for assignment of a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  
In March 2006, a VCAA letter was issued to the Veteran with regard to his claim of service connection and increased rating claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, and what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In separate March 2006 correspondence, a letter was issued to the Veteran which notified the Veteran of, and what evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, the Veteran received Vazquez notice in May 2008.  Reviewing the March 2006 and May 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service VA and private treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran underwent VA examinations in August 2005 and March 2008 to assess the severity of his diabetes mellitus, type II.  In September 2010, a VHA opinion was proffered with regard to the Veteran's service connection claim.  The examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

As noted in the December 2001 rating action, the Veteran was treated at Tan Son Nhut Air Base in the Republic of Vietnam in 1969-1970; it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).  As will be discussed in detail below, however, the preponderance of the evidence does not reflect that the Veteran has ischemic heart disease.  Thus, service connection under the presumptive conditions is not warranted.

Initially, the Board notes that a cardiac disability was not shown during service, and the Veteran has not asserted that any such disability manifested during service.  The Veteran asserts that he has narrowing of the arteries due to his service-connected diabetes mellitus.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In September 2010, a VHA opinion was proffered as to whether the Veteran has a cardiac disability manifested by narrowing of the arteries, and whether any such disability is due to diabetes mellitus, type II.  The examiner reviewed the entirety of the claims folders, to include all medical records, and noted that his care began in approximately 1983.  He carries a number of medical diagnoses including hypertension, diabetes mellitus, hyperlipidemia, chronic kidney disease, vascular migraine headaches, and coronary artery disease.  He is status post possible mild stroke in 2002, and he is status post partial right upper pole nephrectomy in September 2007 for renal cell carcinoma.  The examiner noted that mild diabetes has been present since 2001 and has been easily controlled, initially on metformin and then, after 2006 on exenatide (Byetta) monotherapy.  The records variably state a diagnosis of hypertension dating from either 1981 or 1995.  Clinic and office visits document at least borderline blood pressures dating back as far as 1987 and on one emergency room visit documents a reading of 160/100.  He was also evidently taking verapamil during this earlier period; however, it is unclear whether this was for hypertension or migraine headaches.  His hypertension has been well controlled and in the past decade exceptionally well controlled on only lisinopril, a tiny dose of metoprolol and furosemide.  Hyperlipidemia appears to have been well controlled on simvastatin, although he has had a persistently low HDL cholesterol.  The examiner, then, stated:

In contrast to the above, the diagnoses of "coronary artery disease" or "angina pectoris," which are referred to frequently (though not universally) throughout [the Veteran's] records, are far less convincing, and frankly, suspect.  What is clear is that the [Veteran] has suffered from atypical chest pain for many years, with repeated Emergency Room and clinic visits dating back at least to 1983.  On the first such visit that [the examiner] could identify (4/15/83), pain along the left sterna border was felt to be "chest wall arthritis," and in multiple similar visits throughout the period 1983-1996 the [Veteran's] symptoms (non-exertional, left-sided chest wall pain or tenderness, at times radiating to the left shoulder or left arm, generally lasting hours, not associated with any EKG changes, and generally not relieved by nitroglycerin) were typically referred to as "chest wall pain," "costochrondritis" or "arthritis."  Almost certainly the occasional use of the term "angina pectoris" by non-experts was prompted by the same constellation of symptoms, but in no instance was [the examiner] able to find a description of true angina in these records.  Such a scenario is, in fact, encountered commonly in medical practice, and once the [Veteran] is improperly labeled, or becomes convinced of the diagnosis himself, it becomes enormously difficult to counter it.

Similarly, it appears that the diagnosis of "coronary artery disease" has been applied casually, without documentation and often based on hearsay.  The record indicates that the [Veteran] has undergone cardiac catheterization on five occasions, the first apparently occurring prior to the end of 1984 (referred to in a letter from Dr. Robert C. Landes dated 12/4/84).  More recent notes, e.g. by Dr. Jack B. Foster, a cardiology consultant, refers to prior catheterizations in 1986, in 2001 at Keesler AFB, Biloxi MS, at Baptist Memorial Hospital in Columbus MS, and in December 2005 in Montgomery AL.  Unfortunately I was unable to identify a single primary report from any of these catheterizations, and all information is derived from secondhand statements.  Although these descriptions vary somewhat from study to study, it appears that the results have been generally unimpressive.  Dr. Foster refers repeatedly in his notes to the results of a catheterization done in 12/01 as showing "10-20% 1mca" (i.e. a trivial lesion in the left main coronary artery) and "minor irregularities" in the dominant right coronary artery.  He also describes results of the 12/05 catheterization as a "normal cath."  Apparently that same 12/05 study is mentioned by the [Veteran's] endocrinologist (Dr. Mark Shepherd) and his associate, Lisa D. Foley (nurse practitioner [sic]) as the basis for the [Veteran] having been told "that he had narrowing of the arteries due to diabetes" (see note by Lisa Foley, 12/6/07).  It is apparent from this and many other notes (e.g. by nephrologist Dr. Ken Kellum, 7/12/06) that the concept of coronary artery disease due to "small vessel disease" is one that was reported to various physicians by the [Veteran] himself, and not necessarily substantiated by definitive reports.  Even Dr. Foster, who on several occasions noted that he was "not convinced that chest pain is cardiac" (3/2/06) or that the situation was "difficult to assess" and that the [Veteran] had "atypical chest pain" (7/30/07), concludes on one occasion that over the years the catheterization "findings range from mile atherosclerotic plaque, to normal, to small vessel disease consistent with diabetes" but on another that the 2005 catheterization showed "no evidence of coronary artery disease" (1/5/06).  Moreover, he notes that the [Veteran's] pain syndrome has never been exertional or responded to nitroglycerin, that the [Veteran's] EKGs have been uniformly been normal (even during pain), and that multiple "functional tests" (i.e. stress tests) have been negative.  The [Veteran's] most recent evaluation included a nuclear adenosine stress perfusion study (8/1/07), described as a normal study, and a coronary CT angiogram (8/8/07), which showed only "non-significant" calcified plaque along a portion of the left anterior descending artery.

In summary, I do not believe that this Veteran suffers from significant coronary artery disease.  Although it is true that diabetes may more often exhibit coronary disease that is non-obstructive, and due to irregular narrowing of the more distal, smaller branches of the coronary arteries, I do not believe that this Veteran would meet any criteria for "a cardiac disability manifested by narrowing of the arteries..."  Apart from the actual angiographic appearance of the vessels (which we, unfortunately, cannot judge), diagnosis of a disability would require some evidence of functional impairment - e.g. an abnormal stress test, or evidence of left ventricular dysfunction with exertion, or angina associated with exertion or with coronary artery spasm, or a prior myocardial infarction, or evidence of heart failure or a cardiomyopathy due to small-vessel-disease-induced ischemia.  

...even if such disability were to exist, I would conclude that it would not likely be attributable to the [Veteran's] service-connected diabetes since the initial angiographic findings occurred at or before the initial diagnosis of diabetes in 2001.  Although it is well established that, particularly in type 2 diabetes, target organ damage (particularly renal microvascular disease) can occasionally antecede the appearance or recognition of frank diabetes, this is probably due to low-grade vascular damage occurring during a prolonged period of impaired glucose tolerance or pre-diabetes.  In this particular case, where even the [Veteran's] overt diabetes is not yet associated with evidence of retinal or renal microvascular damage, it would be untenable to argue that small vessel disease of the heart had its onset during a pre-diabetic phase.

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).

As detailed hereinabove, the September 2010 VHA examiner has opined that the Veteran does not have a cardiac disability manifested by narrowing of the arteries.  As the examiner explained, diagnosis of this disability would require some evidence of functional impairment, such as an abnormal stress test or left ventricular dysfunction with exertion, or angina associated with exertion or with coronary artery spasm, or with prior myocardial infarction, or evidence of heart failure or a cardiomyopathy due to small-vessel-disease-induced ischemia, which the examiner indicated was not present based on a review of the record.  As the examiner concluded such diagnoses have not been rendered and that appropriate clinical findings which show a cardiac disability manifested by narrowing of the arteries have not been shown, then a claim of service connection cannot be substantiated.  

The Board accepts the September 2010 VA opinion as being the most probative medical evidence on the subject, as it was based on a thorough review of the entire record, and contains detailed rationale for the medical conclusions, and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  

As detailed, while records do reflect complaints of atypical chest pain for many years with multiple emergency and clinical visits, mere pain alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board has given consideration to a March 2008 VA examination report which was requested to assess the severity of his service-connected diabetes mellitus, and to assess any related medical conditions.  The probative value of a medical opinion, including, of course a private medical opinion, is generally based on the scope of the examination, as well as the relative merits of the expert's qualifications and analytical assessments.  Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  The adjudicator may favor one expert's opinion over another as long as an adequate statement of reasons and bases is given.  Owens v. Brown, 7 Vet. App. 429 at 434 

(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The boilerplate examination report contained a question of whether cardiac symptoms are related to diabetes and the examiner answered in the affirmative.  The examiner characterized the cardiac symptoms as "angina, shortness of breath, fatigue, peripheral edema, weakness, and dizziness."  The boilerplate examination request questioned whether the Veteran had a cardiovascular disease and the examiner answered in the affirmative.  In another part of the examination report, the boilerplate examination report requested "possible diabetes related conditions" and the examiner stated "cardiac disease."  The examiner stated that hypertension and coronary artery disease were potentially related conditions.  The examiner stated as follows:  

Although [hypertension] was diagnosed prior to the onset of [diabetes mellitus, type II], it is a condition that is worsened or increased by the [V]eteran's [diabetes mellitus].  There is also a high percentage of diabetics with [hypertension].  [Diabetes mellitus, type II] can worsen vascular disease and cause end organ damage, including the heart.  

Initially, the Board notes that while the VA examiner noted review of medical records, it does not appear that the examiner had access to the claims folder as such had not been requested by the RO upon scheduling such examination.  Thus, it is not clear which medical records were reviewed by the examiner, although the Board will assume that the examiner likely reviewed electronic medical records from the VA Medical Center.  While a review of the claims file may not have been required, it is clear that in a case such as this the VA examiner would likely have benefited from a review of the entirety of the VA and private medical records in formulating an opinion as to whether the Veteran has a cardiac disability.  The Board places limited probative value on the opinion of this VA examiner that the Veteran has a cardiac disability, specifically coronary artery disease, as such diagnosis was not based on any specific objective findings.  In fact, the basis for the conclusion that the Veteran has coronary artery disease is not known.  A cardiovascular examination was conducted, however, the findings appeared to be normal.  As discussed by the VHA examiner, the Veteran's medical history reflects that it appears that the diagnosis of coronary artery disease has been applied casually, without documentation and often based on hearsay and secondhand statements.  The VA examiner's diagnosis of coronary artery disease does not appear to be based on independent findings using appropriate testing, but based on unsubstantiated reports in the record.  The source of a medical expert's information goes to the credibility of the medical evidence.  A transcription of lay history unenhanced by any additional medical comment by the examiner does not constitute competent medical evidence.  Moreover, a veteran's subjective complaint is also not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board has also given consideration to January 2008 correspondence from Mark D. Shepherd, M.D., F.A.C.E., a specialist of endocrinology, diabetes, and metabolism.  Dr. Shepherd stated that he has treated the Veteran for diabetes mellitus since April 2005, had reviewed his records since that time, and "it is highly probable that all of the listed conditions are linked to his service connected condition of type 2 diabetes."  Such opinion, however, is entitled to no probative weight as Dr. Shepherd did not clarify the 'listed conditions' that are being referenced nor does he provide a rationale for such opinion.  An opinion that does not contain a rationale, i.e. the examiner merely states his conclusion, but does not say why he reached this conclusion lacks probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Thus, such opinion cannot provide the basis for a finding that the Veteran has a narrowing of the arteries or any cardiac disability due to his diabetes mellitus, type II.  

The Board has considered the Veteran's contention that a relationship exists between a disability manifested by narrowing of the arteries and diabetes mellitus, type II.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that he has a disability manifested by narrowing of the arteries and that any such disability is due to his diabetes mellitus, type II.  The Veteran, however, is not competent to offer such an opinion with regard to a diagnosis or the etiology of any claimed condition, as he does not have the requisite medical expertise, and it is not the type of medical condition whose diagnosis and etiology is readily determined by observation.  Thus, the Veteran is not competent to offer an opinion with regard to any diagnosed cardiac condition or etiology of his claimed narrowing of the arteries.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for narrowing of the arteries.


Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Initially, the Board notes service connection was established for diabetes mellitus, type II, and rated 10 percent disabling, effective July 2001.  In July 2005, the Veteran filed an increased rating claim.  He underwent a VA examination in August 2005.  As a result of the findings in such VA examination report, in a September 2005 rating decision, the RO assigned a 20 percent rating, effective July 8, 2005.  In February 2006, the Veteran filed an increased rating claim.  Thus, the Board will consider the evidence on file from September 2005 to the present.

While the results of the August 2005 VA examination were already considered in the September 2005 rating decision, the Board notes that such examination report reflected that his diabetes mellitus required an oral hypoglycemic agent.  The Veteran reported that he was placed on dietary control prior to 2005 but there was no indication that his activities were restricted.

A January 2006 clinical record reflects that the Veteran is not on insulin, and that he restricts sugars and fried food with good compliance.  An April 2006 private clinical record reflects that the Veteran is not on insulin, and that he restricts sugars and fried food.  He does not regularly exercise.  A July 2006 private clinical record reflects that the Veteran is not on insulin, and 75 percent of the time he eats on a regular schedule, restricting cholesterol, fat, and sweets/sugar.  The examiner diagnosed diabetes mellitus, type II, uncontrolled.  Private clinical records dated in November 2006 and March 2007 reflect that the Veteran is not on insulin, and his compliance with diabetic diet guidelines is good.  He does not regularly exercise.  The examiners diagnosed diabetes mellitus, type II, uncontrolled.  The March 2007 examiner commented that he has excellent glycemic control.  

Correspondence date in June 2007 from his private internal medicine physician reflects that the Veteran has diabetes mellitus for which he injects Byetta twice daily.  His diabetes is presently controlled but he has diabetic neuropathy due to his diabetes being uncontrolled in the past.  

A December 2007 private clinical record reflects that the Veteran is not on insulin.  He has good compliance within diabetic guidelines.  He was to continue treating with Byetta.  

In March 2008, the Veteran underwent a VA examination.  The Veteran reported treatment of insulin once daily; however, he reported current treatment of Byetta which is not insulin.  The examiner stated that there have been episodes of hypoglycemic reactions or ketoacidosis but these diabetic complications did not require hospitalization.  He was instructed to follow restricted or special diet, but  is not restricted in ability to perform strenuous activities.  

In March 2008, the Veteran underwent a VA ophthalmologic examination which reflects that the Veteran does not have diabetic retinopathy.  

As the Veteran requires oral hypoglycemic agents and a restricted diet to control his diabetes mellitus, a 20 percent disability is warranted.  There is no persuasive evidence, however, that he requires insulin or regulation of activities due to his diabetes, thus the 40 percent criteria is not met.  The medical records on file do not reflect that the Veteran is on insulin, despite his assertions otherwise, nor do the records reflect that his activities are regulated due to his diabetes mellitus.  While the March 2008 VA examination report references episodes of ketoacidosis or hypoglycemic reactions, he has not required hospitalization for such episodes.  As detailed, his diabetes mellitus is controlled satisfactorily with oral agents and diet.

The Veteran has been assigned separate 10 percent disability ratings for diabetic peripheral neuropathy of the right and left lower extremities, and a noncompensable rating for nuclear sclerotic cataracts, all associated with diabetes mellitus, type II.  Such ratings are not currently in appellate status.  

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a disability rating in excess of 20 percent.  The Board again emphasizes that although the Veteran requires oral agents and a restricted diet, he is not limited in his activities due to the diabetes and does not require insulin.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities and intake of insulin, there is simply no basis for a higher rating at this time.

The assignment of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record contains no objective evidence that the Veteran's service-connected diabetes mellitus results in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to diabetes mellitus.  Accordingly, the Board finds that the impairment resulting from the Veteran's diabetes mellitus is appropriately compensated by the assigned schedular rating per this decision and 38 C.F.R. § 3.321 is inapplicable.


ORDER

Entitlement to service connection for narrowing of the arteries is denied.

Entitlement to an increased rating for diabetes mellitus, type II, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


